Order, Family Court, New York County, entered April 30, 1975, directing that the respondent-appellant pay $100 per week for support of each of his two infant children and awarding $2,500 in counsel fees, unanimously modified, on the facts and in the exercise of discretion, to the *533extent of directing that the respondent-appellant continue to pay child support as previously paid and reducing the counsel fees to be paid by respondent-appellant to $1,250 and, as modified, affirmed, without costs or disbursements. We have found the awards granted in this matter to be excessive and have reduced them accordingly. Concur—Murphy, Capozzoli, and Lane JJ.,; Kupferman, J. P., and Silverman, J., concur in the following memorandum in which Murphy, J., also concurs.